 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7

 8   KYLE RACKLIFF,

 9                             Plaintiff,                 CASE NO. 2:19-cv-00106-JCC

10          v.                                            ORDER GRANTING
                                                          APPLICATION TO PROCEED IN
11   JULIE SPECTOR, KING COUNTY                           FORMA PAUPERIS
     SUPERIOR COURT,
12
                               Defendants.
13
            Plaintiff’s application to proceed in forma pauperis (Dkt. 1) is GRANTED under 28
14
     U.S.C § 1915(a)(1). The Court recommends the complaint be reviewed under 28 U.S.C. §
15
     1915(e)(2)(B) before issuance of summons.
16
            The Clerk shall provide a copy of this Order to plaintiff and to the Honorable John C.
17
     Coughenour.
18
            DATED this 24th day of January, 2019.
19

20

21
                                                         A
                                                         BRIAN A. TSUCHIDA
                                                         Chief United States Magistrate Judge
22

23



     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS - 1
